      Case 6:20-cv-00580-ADA Document 38-4 Filed 02/12/21 Page 1 of 11




                     EXHIBIT #4




Group 2 – Google’s Responsive Claim Construction Brief
(Civil Case Nos. 6:20-cv-00574-ADA, 6:20-cv-00576-ADA, 6:20-cv-00579-ADA, and 6:20-
cv-00580-ADA)
                     Case 6:20-cv-00580-ADA Document 38-4 Filed 02/12/21 Page 2 of 11
                    UNITED STA IBS      p AIBNT           AND TRADEMARK OFFICE
                                                                                       UNITED STA TES DEPARTMENT OF COMMERCE
                                                                                       United States Patent and Trademark Office
                                                                                       Address:COMMISSIONER FOR PATENTS
                                                                                            P.O. Box 1450
                                                                                            Alexandria., Virginia 22313-1450
                                                                                            www.uspto.gov




   APPLICATION NO.             FILING DATE                     FIRST NAMED INVENTOR   ATTORNEY DOCKET NO.               CONFIRMATION NO.

       11/462,152               08/03/2006                         Adrian Burian         042933/313925                         4832

       826              7590                 09/14/2010
                                                                                                           EXAMINER
       ALSTON & BIRD LLP
       BANK OF AMERICA PLAZA                                                                            VO, TUYEN KIM
       101 SOUTH TRYON STREET, SUITE 4000
                                                                                           ART UNIT                       PAPER NUMBER
       CHARLOTTE, NC 28280-4000
                                                                                              2887



                                                                                           MAIL DATE                     DELIVERY MODE

                                                                                           09/14/2010                          PAPER


Please find below and/or attached an Office communication concerning this application or proceeding.

The time period for reply, if any, is set in the attached communication.




PTOL-90A (Rev. 04/07)
                           Case 6:20-cv-00580-ADA Document 38-4 Filed 02/12/21 Page 3 of 11
                                                                                    Application No.                                Applicant(s)

                                                                                     11/462, 152                                   BURIAN ET AL.
                        Office Action Summary                                        Examiner                                      Art Unit
                                                                                    Tuyen Kim Vo                                   2887
                 -- The MAILING DA TE of this communication appears on the cover sheet with the correspondence address --
  Period for Reply
        A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE ;l_MONTH(S) OR THIRTY (30) DAYS,
        WHICHEVER IS LONGER, FROM THE MAILING DATE OF THIS COMMUNICATION.
        - Extensions of time may be available under the provisions of 37 CFR 1.136(a). In no event, however, may a reply be timely filed
          after SIX (6) MONTHS from the mailing date of this communication.
        - If NO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication.
        - Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. § 133).
          Any reply received by the Office later than three months after the mailing date of this communication, even if timely filed, may reduce any
          earned patent term adjustment. See 37 CFR 1.704(b).

  Status

           1)1Zl Responsive to communication(s) filed on 24 June 2010.
       2a)IZ! This action is FINAL.                                2b)0 This action is non-final.
           3)0    Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
                  closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.

  Disposition of Claims

        4)[8J Claim(s) 1-41 is/are pending in the application.
                 4a) Of the above claim(s) __                 is/are withdrawn from consideration.
           5)0    Claim(s) __          is/are allowed.
           6)[8J Claim(s) 1-41 is/are rejected.
           7)0    Claim(s) __          is/are objected to.
           8)0    Claim(s) __          are subject to restriction and/or election requirement.

  Application Papers

           9)0 The specification is objected to by the Examiner.
       10)0 The drawing(s) filed on __                     is/are: a)O accepted or b)O objected to by the Examiner.
                 Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
                  Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121 (d).
       11)0 The oath or declaration is objected to by the Examiner. Note the attached Office Action or form PT0-152.

  Priority under 35 U.S.C. § 119

       12)0 Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
              a)O All        b)O Some* c)O None of:
                  1.0       Certified copies of the priority documents have been received.
                  2.0       Certified copies of the priority documents have been received in Application No. __                                     .
                  3.0       Copies of the certified copies of the priority documents have been received in this National Stage
                            application from the International Bureau (PCT Rule 17 .2(a)).
              *Seethe       attached detailed Office action for a list of the certified copies not received.




  Attachment(s)
  1)   0    Notice of References Cited (PTO-892)                                                   4)   0   Interview Summary (PTO-413)
  2)   0    Notice of Draftsperson's Patent Drawing Review (PTO-948)                                        Paper No(s)/Mail Date. __      .
  3)   0    Information Disclosure Statement(s) (PTO/SB/08)                                        5)   0   Notice of Informal Patent Application
            Paper No(s)/Mail Date __     .                                                         6)   0   Other: __     .
U.S. Patent and Trademark Office
PTOL-326 (Rev. 08-06)                                                  Office Action Summary                                  Part of Paper No./Mail Date 20100909
       Case 6:20-cv-00580-ADA Document 38-4 Filed 02/12/21 Page 4 of 11


Application/Control Number: 11/462, 152                                                                        Page 2
Art Unit: 2887

                                            DETAILED ACTION

                                              Acknowledgment

1.     This Office action is responsive to amendment filed on 06/24/2010.

                                   Claim Rejections - 35 USC§ 102

2.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that

form the basis for the rejections under this section made in this Office action:

       A person shall be entitled to a patent unless -

       (b) the invention was patented or described in a printed publication in this or a foreign country or in public
       use or on sale in this country, more than one year prior to the date of application for patent in the United
       States.

3.     Claims 1-6, 8-11, 13-18, 20-23, 25-30, 33-37, 40 and 41 are rejected under 35

U .S.C. 102(b) as being anticipated by Zhu et al. (US 2005/0103858).

       Re claims 1, 13, 25 and 41, Zhu teaches a method, a computer program product

and an apparatus comprising at least one computer-readable storage medium having

computer-readable program code portion stored therein, the computer-readable

program code portion comprising (fig. 411-413,26A and 26B): first executable portion for

processing an input image (captured image data frame) for an attempt to decode the

input image using a current barcode reading method (fig. 2A2), the processing including

performing a correction of the input image (figs. 17A-19B); a second executable portion

for determining whether the processing of the input image is successful ([345], [353],

[504], [51O] and [513]) based on a determination as to whether the correction is

completed; a third executable portion for switching to one of a different barcode reading

method ([0058], [0060], [0061], [0066], [0067], [0489] and [0490]) or processing a new

frame of the input image using the current barcode reading method in response to the
       Case 6:20-cv-00580-ADA Document 38-4 Filed 02/12/21 Page 5 of 11


Application/Control Number: 11/462, 152                                                Page 3
Art Unit: 2887

processing of the input image being unsuccessful; a fourth executable portion for

attempting a decode of the input image using the current barcode reading method in

response to the processing of the input image being successful ([0465], [0513], [0516],

[0519], [0540] and [054 7]); a fifth executable portion for performing a switch to a

different barcode reading method in response to a failure of the attempt to decode the

input image using the current barcode reading method ([0058], [0060] [0061], [0063],

[0066], [0067], [0484], [0489], [0490] and [0493]).

       Re claims 2, 14 and 26, Zhu further teaches the first executable portion includes

instruction for determining a region of interest (ROI) defining an area in which a barcode

is expected (see fig. 17A, [0060], [0063], [0066]-[0067] and [0392]-[0395]).

       Re claims 3, 15 and 27, Zhu further teaches the first executable portion includes

instructions for performing the correction by correcting the ROI (see fig. 18E and [0181],

[0419], [0428]).

       Re claims 4, 16 and 28, Zhu further teaches the first executable portion includes

instructions for correcting corner positions of the ROI based on a degree of overlap

between barcode and segment of a border of the ROI which are adjacent to each

respective corner (see figs. 18D-18G; [0183], [0194], [0315], [0392], [0418], [0420],

[0432], [0456] and [0478]).

       Re claims 5, 17 and 29, Zhu further teaches the first executable portion includes

instructions for performing the correction by performing re-sampling and geometric

image correction (see fig. 18E; [0419]-[0428] and [0452]).
       Case 6:20-cv-00580-ADA Document 38-4 Filed 02/12/21 Page 6 of 11


Application/Control Number: 11/462, 152                                              Page 4
Art Unit: 2887

       Re claims 6, 11, 18, 23, 30 and 37, Zhu teaches hand-supportable digital image-

based bar code symbol reader that is processing image digitally which includes a

binarization element that binarizing the ROI or the input image (see [0173], [0224],

[024 7] [0289], [0377] and [0380]).

       Re claims 8, 20 and 33, Zhu further teaches a sixth executable portion for

performing a determination as to whether the input image includes one of a one

dimensional (1 D) barcode or a two dimensional (2D) barcode (see [0003], [0045],

[0048]).

       Re claims 9, 21 and 34, Zhu further teaches comprising a seventh executable

portion for determining a type of barcode (see fig. 14).

       Re claims 10, 22 and 36, Zhu further teaches wherein the sixth executable

portion includes instructions for performing the determination based on a relationship

between a first length of an object oriented in a first direction (such as X-coordinate) and

second length of the object oriented in a second direction (Y-coordinate) that is

substantially perpendicular to the first direction (see [0398]-[0418]).

       Re claim 35, Zhu further teaches the classification is configured to determine the

type of barcode based on a comparison of geometric patterns within the barcode to a

known specification (see fig. 14 and [0058]-[0066]).

       Re claim 40, Zhu further teaches the apparatus is embodied as a mobile terminal

(see figs. 1A and 31 ).
       Case 6:20-cv-00580-ADA Document 38-4 Filed 02/12/21 Page 7 of 11


Application/Control Number: 11/462, 152                                                                  Page 5
Art Unit: 2887

                                 Claim Rejections - 35 USC§ 103

4.     The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all

obviousness rejections set forth in this Office action:

       (a) A patent may not be obtained though the invention is not identically disclosed or described as set
       forth in section 102 of this title, if the differences between the subject matter sought to be patented and
       the prior art are such that the subject matter as a whole would have been obvious at the time the
       invention was made to a person having ordinary skill in the art to which said subject matter pertains.
       Patentability shall not be negatived by the manner in which the invention was made.

5.     The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148

USPQ 459 (1966), that are applied for establishing a background for determining

obviousness under 35 U.S.C. 103(a) are summarized as follows:

       1.      Determining the scope and contents of the prior art.
       2.      Ascertaining the differences between the prior art and the claims at issue.
       3.      Resolving the level of ordinary skill in the pertinent art.
       4.      Considering objective evidence present in the application indicating
               obviousness or nonobviousness.

6.     This application currently names joint inventors. In considering patentability of

the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of

the various claims was commonly owned at the time any inventions covered therein

were made absent any evidence to the contrary. Applicant is advised of the obligation

under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was

not commonly owned at the time a later invention was made in order for the examiner to

consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g)

prior art under 35 U.S.C. 103(a).

7.     Claims 7, 12, 19, 24, 31, 32, 38 and 39 are rejected under 35 U.S.C. 103(a) as

being unpatentable over Zhu in view of Umeda (US 2006/0280363).
       Case 6:20-cv-00580-ADA Document 38-4 Filed 02/12/21 Page 8 of 11


Application/Control Number: 11/462, 152                                              Page 6
Art Unit: 2887

      Re claims 7, 12, 19, 24, 31 and 38, Zhu teaches hand-supportable digital image-

based bar code symbol reader that processing image digitally (global binarization,

[02446]-[0248]) and automatically switching to one of a different barcode reading

functions in response to input image being unsuccessful.

      However, Zhu fails to teach switching to adaptive binarization.

      Umeda teaches image processing apparatus using adaptive binarization (see

[0223] and [0224]).

      In view of Umeda's teachings, it would have been obvious to a person of ordinary

skill in the art at the time the invention was made to modify the system and method of

Zhu by employing adaptive binarization function as taught by Umeda so that the image

can be decoded successfully and such modification would provide better

reading/decoding.

      Re claims 32 and 39, both Zhu and Umeda teach all subject matter claimed as

applied above. Umeda further teaches wherein adaptive binarization comprises dividing

the input image into regions and separately binarizing the regions of the input image

based on a relationship between a moving sum of region values compared to an

adaptive threshold (see figs. 25, 28A, 28B, [0079], [0083], [0200], [0201], [0209] and

[0023]-[0224]).

                               Response to Arguments

8.     Applicant's arguments filed 06/24/2010 have been fully considered but they are

not persuasive.
         Case 6:20-cv-00580-ADA Document 38-4 Filed 02/12/21 Page 9 of 11


Application/Control Number: 11/462, 152                                               Page 7
Art Unit: 2887

         Applicant traversed to the rejection by mainly arguing that the Zhu reference fails

to teach "the processing includes performing a correction on the input image and that

determining whether the processing of the input image is successful is based on a

determination as to whether the correction is completed." Examiner is respectfully not

agreed.

         In paragraphs [0175], [0183], [0188], [0194] and figure 17A of Zhu discloses the

processing of image involve searching for regions of interest, partitioning image and

marking the four corners of ROI, etc. Although Zhu does not explicitly teach the exact

term of "correct on the input image", however by performing such processing steps

would inherently includes correcting of the image for analyzing before decoding the

image.

         With regarding to claims 4, 16 and 28, same rationale as applied above.

         Based on the above rationale, it is believed that the rejection to claims 1-41 are

proper and therefor, the rejections are still maintained.

                                         Conclusion

         Examiner's note: Examiner has cited particular columns and line numbers in the

references as applied to the claims above for the convenience of the applicant.

Although the specified citations are representative of the teachings of the art and are

applied to the specific limitations within the individual claim, other passages and figures

may apply as well. It is respectfully requested from the applicant in preparing

responses, to fully consider the references in entirety as potentially teaching all or part
       Case 6:20-cv-00580-ADA Document 38-4 Filed 02/12/21 Page 10 of 11


Application/Control Number: 11/462, 152                                              Page 8
Art Unit: 2887

of the claimed invention, as well as the context of the passage as taught by the prior art

or disclosed by the Examiner.

9.     THIS ACTION 15 MADE FINAL. Applicant is reminded of the extension of time

policy as set forth in 37 CFR 1.136(a).

       A shortened statutory period for reply to this final action is set to expire THREE

MONTHS from the mailing date of this action. In the event a first reply is filed within

TWO MONTHS of the mailing date of this final action and the advisory action is not

mailed until after the end of the THREE-MONTH shortened statutory period, then the

shortened statutory period will expire on the date the advisory action is mailed, and any

extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of

the advisory action. In no event, however, will the statutory period for reply expire later

than SIX MONTHS from the mailing date of this final action.

       Any inquiry concerning this communication or earlier communications from the

examiner should be directed to Tuyen Kim Vo whose telephone number is (571 )270-

1657. The examiner can normally be reached on Monday - Friday, 7:30a.m. - 5:00p.m.,

EST.

       If attempts to reach the examiner by telephone are unsuccessful, the examiner's

supervisor, Steven S. Paik can be reached on (571) 272-2404. The fax phone number

for the organization where this application or proceeding is assigned is 571-273-8300.
      Case 6:20-cv-00580-ADA Document 38-4 Filed 02/12/21 Page 11 of 11


Application/Control Number: 11/462, 152                                           Page 9
Art Unit: 2887

       Information regarding the status of an application may be obtained from the

Patent Application Information Retrieval (PAIR) system. Status information for

published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

you have questions on access to the Private PAIR system, contact the Electronic

Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a

USPTO Customer Service Representative or access to the automated information

system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IT. K. V./                                           /Thien M. Le/
Examiner, Art Unit 2887                              Primary Examiner, Art Unit 2887
